Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for $26.33 which represents one-third of the appraised value of a dairy cow which was slaughtered after a tuberculosis test had been made and which the said animal reacted. It appeared that the Director of Agriculture approved the claim as being just and on account of delay in mails or for other reasons the claim was not paid until the appropriation under which these claims are handled, had lapsed. The Attorney General recommends an award in said amount, and therefore this court recommends that claimant be awarded the sum of $26.33.